DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 06/29/2022. As directed by the amendment: claims 1-4, 13, and 17-20 have been amended; and no claims have been added. Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments to the claims have overcome Examiner’s rejection under 35 USC § 112(b) and are therefore withdrawn.
Applicant’s amendments to the specification have overcome Examiner’s drawing objections and are therefore withdrawn.
Response to Arguments
Applicant's arguments filed 06/29/2022 with regards to newly presented amended claims are addressed below with newly presented claim rejections.
Applicants arguments on page 11 regarding 35 USC § 112 with respect to claims 15-20 appear to be unrelated to this application as they reference claim 15 being canceled and “the manifold” that does not appear in claim 15. Therefore, are not considered persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 17 each recite “milk droplet detection sensor”. Examiner does not find sufficient written description within the specification to reasonably convey Applicant was in possession of a milk droplet detection sensor. Applicant’s specification provides support for a flow rate sensor (Para. 26 “For example, breast pump 230 may include a flow rate sensor which communicates flow rate information to suction pump 200 for display on display screen 210. Flow rate information may include the number of milk droplets detected, a true flow rate, or any other information necessary to provide a flow rate or a total volume of milk that has been detected by the sensors implemented in breast pump 230.”) and states flow rate information may include the number of milk droplets. However, the specification is silent about a specific milk droplet detection sensor. In the interest of compact prosecution Examiner will consider “a milk droplet detection sensor” to mean a flow rate sensor. Examiner further notes one of ordinary skill in the art could derive a number of droplets by using the flow rate data in relation to time, then picking a volume for said droplet and dividing the total volume derived from the flow rate data. However, one of ordinary skill in the art being able to derive the information from flow rate data is not considered to be support for Applicant having possession of a specific milk droplet detection sensor at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “where the pneumatic tubing applies suction to a breast pump which implements the droplet detection sensor and catches and contains express milk within the breast pump and is implemented separately from the housing of the breast pump suction pump”. This renders the claim indefinite as the relationships of the limitations are not clearly defined. It is unclear if the pneumatic tubing or the breast pump is implementing the droplet detection sensor. It is unclear what “and is implemented separately from the housing of the breast pump suction pump” is being referenced as being implemented separately from the pump housing (the droplet detection sensor, the pneumatic tubing, or the breast pump itself). As best understood Examiner will interpret this limitation to mean the pneumatic tubing implements the droplet sensor and the droplet sensor is implemented separately from the pump housing. Dependent claim inherit the deficiencies of parent claims.
Claim 1 recites “the housing of the breast pump suction pump”. This renders the claim indefinite as it is unclear if this is the same housing of the entire device as reference on line of the claim or a second housing around the suction pump itself. In the interest of compact prosecution Examiner will interpret this to be a second housing on the suction pump itself due to the context of the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2, 5-10, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barral et al. (US 2017/0136160 A1).
In regards to claim 1:
A breast pump suction pump (Fig. 1 element 116, para. 20 “the pump mechanically coupled by tubing to the collection mount may apply suction to the areola of the breast.”), comprising: a housing (Fig. 1 housing of elements 100, 110-1, 110-2 and 124.) a processor (Fig.1 element 130 para 27 “the control circuit may include a processor”), wherein one or more sensors include milk droplet detection sensor (Fig. 1 element 136 para 58 “lactation sensor 136 may include: an optical sensor, a flow sensor, a level sensor, and/or a resistance sensor”) and provide sensor data to the processor and, in response, the processor automatically adjusts one or more pump parameters of the breast pump suction pump (Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).”, Para. 17 “During operation, the milk letdown sensor may detect when the individual's milk has letdown, and may provide an activation signal to turn on the compression element and the pump.” para 59 demonstrates the processor is coordinating the function of the sensors and conveying the activation signals. Para. 17 let down sensor detects milk letdown and the processor provides the activation signal after receiving the data from the sensor. This is a change of the pump parameter from off to on.); and pneumatic tubing connected to the breast pump suction pump through the housing (Fig. 1 element 116), where the pneumatic tubing applies suction to a breast pump (Fig. 1 element 112, where pneumatic tubing applies suction to the breast to collect milk, suction from pump element 116) which implements the droplet detection sensor (Fig. 1 element 136 lactation sensor) and catches and contains expressed milk within the breast pump (Fig. 1 element 118, milk must flow from element 112 through element 116 then into element 120.) and is implemented separately from the housing of the breast pump suction pump (Fig. 1 element 120 separated from the housing of the breast pump suction pump via element 122), wherein the processor of the breast pump suction pump receives the sensor data collected by the breast pump (para. 101 “We now describe embodiments of an electronic device. FIG. 11 presents a block diagram illustrating an electronic device 1100, such as one or more components in article of clothing 100 (FIG. 1), electronic device 610 and/or optional electronic device 616.” paras. 91-92 “In an exemplary embodiment, the system includes sensors or uses sensor data that is received from other electronic devices for parameters such as: breast skin temperature, ambient temperature, pressure, humidity, position, etc. These measurements may be used in supervised or machine learning of the pumping technique. The system may learn and remember lessons from prior breast-pumping session and may cumulatively apply them to future sessions, so that the learning is ‘across’ and ‘between’ sessions, not just ‘within’ a session.The sensor data may include flow and/or volume sensing of expressed milk that occurs ‘in-line’ or ‘at the level of the stream’ as opposed to ‘on-bottle.’ This may allow the collected milk to be monitored even when the milk is collected in a non-rigid container as envisioned with a wearable device”) and, in response, adjusts at least one of the one or more of the pump parameters of the breast pump suction pump to adjust a flow rate of expressed milk (para. 17 “the milk letdown sensor may detect when the individual's milk has letdown, and may provide an activation signal to turn on the compression element and the pump”, Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).”. 

In regards to claim 2:
The breast pump suction pump of claim 1, wherein one of the one or more pump parameters is a suction power applied by the breast pump suction pump (Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).”, para. 17 “the milk letdown sensor may detect when the individual's milk has letdown, and may provide an activation signal to turn on the compression element and the pump” considered to adjust the suction power applied as it is turning the pump on and off to increase or decrease the suction power applied.).
In regards to claim 5:
The breast pump suction pump of claim 1, wherein the processor may further receive data from one or more of a breast pump (Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).”, para. 17 “the milk letdown sensor may detect when the individual's milk has letdown, and may provide an activation signal to turn on the compression element and the pump” considered to adjust the suction power applied as it is turning the pump on and off to increase or decrease the suction power applied.) and a mobile device (Fig. 6. Para. 84 “As can be seen in FIG. 1, wireless signals 624 (represented by a jagged line) are transmitted from radio 622-1 in optional electronic device 616. These wireless signals are received by electronic device 610. In particular, optional electronic device 616 may transmit packets. In turn, these packets may be received by a radio 622-2 in electronic device 610. This may allow optional electronic device 616 to communicate information to electronic device 610. While FIG. 1 illustrates optional electronic device 616 transmitting packets, note that optional electronic device 616 may also receive packets from electronic device 610.”) .
In regards to claim 6:
The breast pump suction pump of claim 5, wherein the data received from one or more of the breast pump and the mobile device includes milk flow rate information (Fig. 10, Para. 98 “We now describe another method. FIG. 10 presents a flow diagram illustrating a method 1000 for synchronizing one or more breast-pumping sessions of an individual and milk consumption by a second individual, which may be performed using one or more electronic devices in a system, such as electronic device 610 in system 600 (FIG. 6). During operation, the system measures, using a lactation sensor, a volume of milk collected as a function of time (operation 1010) using a breast pump,”).
In regards to claim 7:
The breast pump suction pump of claim 5, wherein the data received from one or more of the breast pump and the mobile device includes pumped milk volume information (Fig. 9, Fig. 10 element 1010, Para. 98 “We now describe another method. FIG. 10 presents a flow diagram illustrating a method 1000 for synchronizing one or more breast-pumping sessions of an individual and milk consumption by a second individual, which may be performed using one or more electronic devices in a system, such as electronic device 610 in system 600 (FIG. 6). During operation, the system measures, using a lactation sensor, a volume of milk collected as a function of time (operation 1010) using a breast pump,”).
In regards to claim 8:
The breast pump suction pump of claim 1, 
further comprising, a touch-screen display disposed in the housing of the breast pump suction pump (Para. 101 “ FIG. 11 presents a block diagram illustrating an electronic device 1100, such as one or more components in article of clothing 100 (FIG. 1)” (emphasis added), Para. 108 “In some embodiments, electronic device 1100 includes a display subsystem 1126 for displaying information on a display (such as the communication warning message), which may include a display driver, an I/O controller and the display, such as a liquid-crystal display, a multi-touch touchscreen (which is sometimes referred to as a touch-sensitive display), etc.”) (emphasis added).

In regards to claim 9:
The breast pump suction pump of claim 8, wherein the touch-screen display provides real-time pumping information (Para. 108 “ 1100 includes a display subsystem 1126 for displaying information on a display (such as the communication warning message),” Para. 17 “ Alternatively or additionally, when the milk letdown sensor detects that the individual's milk has letdown, the milk letdown sensor may provide feedback to the individual.” Fig. 11 elements 1130, 1114, and 1126. A warning about the milk let down condition warning is considered to be real-time pumping information.).

In regards to claim 10:
The breast pump suction pump of claim 9, wherein the real-time pumping information includes one or more of suction pump pressure, volume of milk pumped, and milk flow rate (Para. 108 “ 1100 includes a display subsystem 1126 for displaying information on a display (such as the communication warning message),” Para. 17 “ Alternatively or additionally, when the milk letdown sensor detects that the individual's milk has letdown, the milk letdown sensor may provide feedback to the individual.” Fig. 11 elements 1130, 1114, and 1126. A warning about the milk let down condition warning is considered to be real-time pumping information about the volume of milk pumped).
In regards to claim 13:
The breast pump suction pump of claim 1, wherein automatically adjusting one or more of the pump parameters is based on historical pumping information (Para. 91 “In an exemplary embodiment, the system includes sensors or uses sensor data that is received from other electronic devices for parameters such as: breast skin temperature, ambient temperature, pressure, humidity, position, etc. These measurements may be used in supervised or machine learning of the pumping technique. The system may learn and remember lessons from prior breast-pumping session and may cumulatively apply them to future sessions, so that the learning is ‘across’ and ‘between’ sessions, not just ‘within’ a session”).
In regards to claim 14:
The breast pump suction pump of claim 1, wherein the breast pump suction pump is wirelessly connectable to a mobile device to receive and control instructions from the mobile device (Fig. 11 element 1100. Para. 101 “We now describe embodiments of an electronic device. FIG. 11 presents a block diagram illustrating an electronic device 1100, such as one or more components in article of clothing 100 (FIG. 1), electronic device 610 and/or optional electronic device 616. This electronic device includes processing subsystem 1110, memory subsystem 1112, and networking subsystem 1114. Processing subsystem 1110 includes one or more devices configured to perform computational operations. For example, processing subsystem 1110 can include one or more microprocessors, application-specific integrated circuits (ASICs), microcontrollers, programmable-logic devices, and/or one or more digital signal processors (DSPs). One or more of these components in processing subsystem are sometimes referred to as a ‘control mechanism’ or a ‘control circuit’ (such as control circuit 618 in FIG. 6)”).
In regards to claim 15:
The breast pump suction pump of claim 1, wherein the breast pump suction pump includes a removable battery (Para. 110 “ electronic device 1100 may include one or more additional subsystems that are not shown in FIG. 11 (such as a power subsystem with a non-rechargeable or a rechargeable power source)”.
In regards to claim 17:
A breast pump suction pump system (Fig. 1 element 100 and subcomponents thereof), comprising: a breast pump (Fig. 1 element 116) which catches and contains expressed milk (Fig. 1 elements 112, 118, 116, 122, and 120), the breast pump including one or more breast pump sensors (Fig. 1 element 136), at least one of which is a milk droplet detection sensor (Fig. 1 element 136 para. 58 “lactation sensor 136 may measure: a milk flow rate, and/or a volume of collected milk (such as the volume in reservoir 120). For example, lactation sensor 136 may include: an optical sensor, a flow sensor, a level sensor, and/or a resistance sensor.”); a housing (Fig. 1 elements 110-1, 110-2, 123), one or more sensors (Fig. 1 elements 132, and 136), a processor receiving sensor data from the one or more sensors including the milk droplet detection sensor (Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).” para. 58 “lactation sensor 136 may measure: a milk flow rate,”), and pneumatic tubing connected to the breast pump suction pump through the housing (Fig. 1 element 118), where the pneumatic tubing applies suction to the breast pump from the breast pump suction pump (Fig. 1 elements 116, 118, and 112); wherein the processor transmits the sensor data to a mobile device (Para. 82 “As shown in FIG. 6, during operation electronic device 610 and optional electronic device 616 may wirelessly communicate while: transmitting advertising frames on wireless channels, detecting one another by scanning wireless channels, establishing connections (for example, by transmitting association requests), and/or transmitting and receiving packets or frames (which may include the association requests and/or additional information as payloads, such as commands, measurements, feedback, etc.).”, Figs. 6-7), and receive receives control instructions from the mobile device (Fig. 8 “START PUMPING”. Para. 88 “the feedback is communicated to optional electronic device 616, and is then displayed on a user interface. This is shown in FIG. 8, which presents a block diagram illustrating a user interface 800 in optional electronic device 616 (FIG. 6). In particular, user interface 800 may include a woman's time-varying lactation cycle or pattern and a baby or infant's time-varying consumption cycle or pattern, along with an option to initiate a breast-pumping session by activating a virtual icon (e.g., by touching a display screen within a strike area associated with the virtual icon). Alternatively or additionally, electronic device 616 (FIG. 6) may include a button or a knob that can be used to initiate a breast-pumping session. In general, information about the woman's lactation cycle and the baby or infant's consumption cycle may include: a graph, a table, a chart, summary statistics, etc.”), and wherein the processor receives breast pump sensor data from the one or more breast pump sensors and, in response, adjusts one or more pump parameters of the breast pump suction pump to adjust a flow rate of expressed milk Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).”, Para. 17 “During operation, the milk letdown sensor may detect when the individual's milk has letdown, and may provide an activation signal to turn on the compression element and the pump.” para 59 demonstrates the processor is coordinating the function of the sensors and conveying the activation signals. Para. 17 let down sensor detects milk letdown and the processor provides the activation signal after receiving the data from the sensor. This is a change of the pump parameter from off to on.).
In regards to claim 18:
The breast pump suction pump system of claim 17, wherein the control instructions include one or more breast pump suction pump parameter adjustments (Fig. 8, Para. 88 “along with an option to initiate a breast-pumping session by activating a virtual icon (e.g., by touching a display screen within a strike area associated with the virtual icon). Alternatively or additionally, electronic device 616 (FIG. 6) may include a button or a knob that can be used to initiate a breast-pumping session.” turning the pump from off to on is considered adjusting the pump parameters.).
In regards to claim 19:
The breast pump suction pump of claim 18, wherein the one or more suction pump parameter adjustments are received by the processor and are based on one of manual input from a user (Fig. 8, Para. 88 “along with an option to initiate a breast-pumping session by activating a virtual icon (e.g., by touching a display screen within a strike area associated with the virtual icon). Alternatively or additionally, electronic device 616 (FIG. 6) may include a button or a knob that can be used to initiate a breast-pumping session.” turning the pump from off to on is considered adjusting the pump parameters. Para. 59 “article of clothing 100 includes an optional control circuit 130 (such as a processor) that coordinates functions of article of clothing 100, such as conveying or providing: the activation command, the deactivation command, the activation signal, the deactivation command, the feedback, the encouragement, and/or communication via interface circuit 128 (such as measurements of the milk flow rate and/or the volume of collected milk).”). and or automatic adjustments based on a user pumping profile (Para. 75 “ Alternatively or additionally, the feedback may include a signal to breast pump 612 that initiates a breast-pumping session without action by the individual (e.g., automatically). In some embodiments, the individual can manually override a determination by control circuit 618 to initiate a breast-pumping session (e.g., the individual may stop a breast-pumping session that occurs at an inopportune time, may reinitiate a previously stopped breast-pumping session, or may specify a predefined delay until starting a breast-pumping session).”
In regards to claim 20:
The breast pump suction pump system of claim 18, wherein the one or more suction pump parameter adjustments are received by the processor and based on automatic instructions from the mobile device (Para. 74-75 “We now describe embodiments of the system, which may be used in conjunction with or separately from the article of clothing. FIG. 6 presents a block diagram illustrating a system 600. This system includes: a breast pump 612, lactation sensor 136, electronic device 610 that communicates with one or more electronic devices (such as optional consumption sensor 614 associated with optional bottle 700 in FIG. 7 and/or optional electronic device 616), and a control circuit 618. During operation, breast pump 612 collects milk from an individual during one or more breast-pumping sessions. Moreover, lactation sensor 136 measures a volume of the collected milk as a function of time. Furthermore, electronic device 610 receives information (e.g., from optional consumption sensor 614 and/or optional electronic device 616) specifying milk consumption by a second individual (such as a baby or an infant) as a function of time. Additionally, control circuit 618 determines a need for milk based on a temporal pattern of the volume of the collected milk and a temporal pattern of the milk consumption, and provides feedback based on the determined need for milk that synchronizes the one or more breast-pumping sessions and the milk consumption. {0075] For example, the feedback may be provided using optional feedback device 134. Alternatively or additionally, as described further below with reference to FIGS. 8 and 9, the feedback may be provided to optional electronic device 616 (e.g., for display on a user interface). Note that the feedback may alert the individual to initiate a breast-pumping session. (In addition, as noted previously, the feedback may provide encouragement to the individual while breast pumping, such as a summary of the amount of milk collected.) Alternatively or additionally, the feedback may include a signal to breast pump 612 that initiates a breast-pumping session without action by the individual (e.g., automatically)”. Fig. 7 element 614. Fig. 6 elements 610, 612, 614, and 616).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2017/0136160 A1) in view of Makower et al. (US 2017/0072118 A1).
In regards to claim 3:
The breast pump suction pump of claim 1, taught by Barral as described above in parent claim rejection.
Barral does not appear to teach the pump cycle speed parameter as claimed. Makower teaches, wherein one of the one or more pump parameters is a pump cycle speed (Para. 195 “One or more parameters may need to be controlled, for example, if one breast has expressed more than a predetermined percentage of the current cumulative total of milk expressed, in which case, the pump for the higher producing breast may be modified to slow the pump cycle, lower the maximum suction pressure level, increase one or more pause times in the cycle, and/or make some other parameter modification. Alternatively, or in addition thereto, the controller for the pump on the lower producing breast may speed up the pump cycle,”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the one or more parameters taught by Barral to include pump cycle speed as taught by Makower. This would have been motivated by Makower (Para. 195 “One or more parameters may need to be controlled, for example, if one breast has expressed more than a predetermined percentage of the current cumulative total of milk expressed, in which case, the pump for the higher producing breast may be modified to slow the pump cycle, lower the maximum suction pressure level, increase one or more pause times in the cycle, and/or make some other parameter modification.” (emphasis added)). Drawing too much milk from one breast or the other would increase user discomfort therefore controlling to the pump cycle speed can improve user comfort by not overexerting the milk production of the breast.
In regards to claim 4:
The breast pump suction pump of claim 1, taught by Barral as described in parent claim rejection above.
Barral does not appear to explicitly teach the sensor data as claimed. Makower teaches, wherein the sensor data provided by the one or more sensors includes information about suction power applied by the breast pump suction pump (Para. 220 “However, by receiving feedback from sensor 54, controller 52 can modify the pumping parameters in real time, so as to maintain each cycle of the pumping cycle as it should be, i.e., following the solid lines in the waveform in FIG. 41.” Fig. 41 “Vacuum Pressure(mm Hg)”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to include modify the sensor data taught by Barral to include the pressure sensor and suction power data from said sensor as taught by Makower. This would have been motivated by improving user comfort as using to much vacuum results in damage to the breast tissue and therefore and increase in user discomfort.

In regards to claim 16:
The breast pump suction pump of claim 15, taught by Barral as described in parent claim rejection above.
Barral does not appear to explicitly teach the battery charger as claimed. Makower teaches, further comprising a battery charger that charges the removable battery (Para. 154 “the device can be charged via plug in to an AC charger”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the breast pump system taught by Barral to include a battery charger as taught by Makower. This would have been motivated by Barral (Para. 110 “a rechargeable power source”) as a rechargeable power source needs a battery charger.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barral et al. (US 2017/0136160 A1).
In regards to claim 11:
The breast pump suction pump of claim 8, taught by Barral as described in parent claim rejection above.
Barrel does not appear to explicitly teach the in-housing touch display indicating the milk flow rate based on the sensor data. Barrel does teach, wherein a graphical element on the touch-screen display indicates a milk flow rate based on the sensor data received by the processor from the breast pump (Fig. 8, Para. 88 “woman's time-varying lactation cycle or pattern and a baby or infant's time-varying consumption cycle or pattern,”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to duplicate the graphical element of milk flow rate based on sensor data taught by Barrell to be displayed on the in-housing touchscreen. This would have been motivated by improving ease of use and user accessibility. Including the data on the in housing touchscreen allows the device to be used by more consumers who do not have an external mobile device. It further reduces user stress of having to find their mobile device to check the flow rate of the device as they would be able to merely see it on the in-housing touch screen.
In regards to claim 12:
The breast pump suction pump of claim 8, taught by Barral as described in parent claim rejection above.
Barrel does not appear to explicitly teach the in-housing touch display indicating the real-time milk total volume. Barrel does teach, wherein the touch-screen display provides real-time pumping information on a per-breast basis or on a total volume basis (Fig. 8, Para. 88 “woman's time-varying lactation cycle or pattern and a baby or infant's time-varying consumption cycle or pattern,” as it is time-varying is considered to include real-time as it presents present information and past information).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to duplicate the graphical element of milk flow rate based on sensor data taught by Barrell to be displayed on the in-housing touchscreen. This would have been motivated by improving ease of use and user accessibility. Including the data on the in housing touchscreen allows the device to be used by more consumers who do not have an external mobile device. It further reduces user stress of having to find their mobile device to check the flow rate of the device as they would be able to merely see it on the in-housing touch screen.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                               

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783